Citation Nr: 0500471	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-11 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to a higher (compensable) rating for bilateral 
hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from February 1943 to December 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 RO rating decision 
which, in pertinent part, granted service connection and a 
noncompensable rating for bilateral hearing loss, effective 
April 16, 1998.  The veteran appeals for a higher rating.  In 
November 2004, the veteran testified at a Board 
videoconference hearing.  


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity level I in both ears.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from February 
1943 to December 1945.  Private and VA treatment records, 
including examination reports, dated from April 1952 to April 
1946 show treatment for several disorders.  An April 1996 VA 
audiological examination report indicated that the veteran 
had bilateral hearing loss.  

In April 1998, the RO received the veteran's claim for 
service connection for bilateral hearing loss.  A July 1998 
VA audiological examination report showed pure tone 
thresholds in the veteran's right ear of 20, 25, 40, and 70 
decibels at 1000, 2000, 3000, and 4000 Hertz.  The average 
pure tone threshold in the right ear was 39 decibels and the 
speech recognition ability, using the Maryland CNC Test, was 
92 percent.  Pure tone thresholds in the left ear were 15, 
15, 30, and 50 decibels at the same frequencies.  The average 
pure tone threshold in the veteran's left ear was 28 decibels 
and the speech recognition ability, using the Maryland CNC 
Test, was 94 percent.  The examiner indicated that the 
veteran's hearing in his right ear was within normal limits 
from 250 to 2000 Hertz, with a mild to severe sensorineural 
hearing loss from 3000 to 8000 Hertz.  As to his left ear, 
the veteran's hearing was noted to be within normal limits 
from 250 to 2000 Hertz, with a mild to moderately severe 
sensorineural hearing loss from 3000 to 8000 Hertz.  

A September 1998 RO decision denied service connection for 
bilateral hearing loss.  The veteran submitted an application 
to reopen his claim for service connection for bilateral 
hearing loss in May 2001.  

A May 2001 VA treatment report noted that the veteran 
reported that he had difficulty understanding speech in the 
presence of background noise.  He also reported that his 
spouse told him that the television was too loud.  A graph or 
chart reported the actual audiological evaluation results.  
The examiner reported that the veteran's right ear results 
revealed hearing to be within normal limits from 500 to 2000 
Hertz, with a mild to severe sensorineural hearing loss at 
250 Hertz and 3000 to 8000 Hertz.  It was noted that results 
for the left ear indicated hearing to be within normal limits 
from 250 to 2000 Hertz, with a mild to severe sensorineural 
hearing loss from 3000 to 8000 Hertz.  The examiner stated 
that the word recognition testing revealed excellent word 
recognition ability in both ears.  

The veteran underwent another VA audiological examination in 
January 2002.  He complained of difficulty understanding 
speech in the presence of background noise.  The examiner 
indicated that pure tone thresholds in the veteran's right 
ear were 20, 20, 30, and 65 decibels at 1000, 2000, 3000, and 
4000 Hertz.  The average pure tone threshold in the veteran's 
right ear was 34 decibels and the speech recognition ability, 
using the Maryland CNC Test, was 94 percent.  Pure tone 
thresholds in the left ear were 10, 15, 35, and 50 decibels 
at the same frequencies.  The average pure tone threshold in 
the veteran's left ear was 28 decibels and the speech 
recognition ability, using the Maryland CNC Test, was 92 
percent.  As to diagnoses, the examiner indicated that the 
veteran's right ear had hearing within normal limits through 
2000 Hertz, with a mild sensorineural hearing loss at 3000 
Hertz, dropping to a moderately severe to severe 
sensorineural hearing loss through the higher frequencies.  
As to the left ear, the veteran's hearing was reported to be 
within normal limits through 2000 Hertz with a mild 
sensorineural hearing loss at 3000 Hertz, dropping to a 
moderate to severe sensorineural hearing loss through the 
higher frequencies.  

In February 2002, the RO reopened the veteran's claim and 
granted service connection and a noncompensable rating for 
bilateral hearing loss, effective April 16, 1998.  

At the November 2004 Board hearing, the veteran testified 
that he had trouble hearing with background noise.  He 
indicated that he could not function very well when he was in 
a crowd.  The veteran stated that he did not have trouble 
using the phone or with ringing in his ears.  He indicated 
that he also had trouble hearing high notes.  

II.  Analysis

At the outset, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes examination reports and 
treatment reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a December 2002 
letter, an March 2003 statement of the case, a June 2004 
letter, and at the November 2004 Board hearing, the veteran 
was effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for a higher rating 
for bilateral hearing loss.  The discussions in the rating 
decision, the statement of the case, and at the hearing in 
November 2004 have informed the veteran of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.  

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345(1992).  

The regulations pertaining to rating hearing loss were 
revised effective June 10, 1999.  However, given the 
audiology test results in this case, there have been no 
changes in the rating criteria which would affect the rating 
in the instant case.  

Under either the old or new rating criteria, the basic method 
of rating hearing loss involves audiological test results of 
organic impairment of hearing acuity, as measured by the 
results of controlled speech discrimination testing (Maryland 
CNC) together with the average decibel threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 hertz.  These test results are 
entered into a table of the rating schedule to determine the 
auditory acuity level of each ear (ranging from numeric level 
I for essentially normal acuity, through numeric level XI for 
profound deafness), and these auditory acuity levels are 
entered into another table of the rating schedule to 
determine the percentage disability rating.  38 C.F.R. 
§ 4.85.  

Under the new rating criteria which became effective on June 
10, 1999, there is an alternative method of rating 
exceptional patterns of hearing impairment, as defined in 
38 C.F.R. § 4.86, but the veteran's test results do not meet 
the criteria for such a rating, and thus his bilateral 
hearing loss is to be rated by the usual method.  

The veteran was given VA audiology examinations in January 
2002 and July 1998.  A May 2001 VA treatment entry also 
included an audiological evaluation, although the results 
were not specifically indicated other than in the form of a 
graph or chart that does not contain sufficient detail for 
rating purposes.  The January 2002 and July 1998 audiological 
examinations rendered decibel threshold averages and speech 
discrimination scores which correlate to auditory acuity 
level "I" in both the right and left ears under Table VI of 
38 C.F.R. § 4.85, and the results of such tests warrant a 
noncompensable (0 percent) rating under Diagnostic Code 6100 
when the auditory acuity levels are entered into Table VII of 
38 C.F.R. § 4.85.  None of the veteran's hearing tests 
support a finding that would warrant a compensable evaluation 
for hearing loss at this time.  A mechanical application of 
the rating schedule to the numeric designations assigned 
based on audiometric test results, as required in Lendenmann 
v. Principi, 3 Vet. App. 345 (1992) leaves the undersigned no 
basis to grant a compensable evaluation.   

This is an original rating case on the granting of service 
connection, and thus different percentage ratings may be 
assigned for different periods of time, since the effective 
date of service connection, based on the facts found (so-
called "staged ratings").  Fenderson v. West, 12 Vet.App. 
119 (1999).  However, the evidence shows that the veteran's 
bilateral hearing loss has remained noncompensable (0 percent 
disabling) since service connection became effective.  

As the preponderance of the evidence is against the claim for 
a higher rating for bilateral hearing loss, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


